Citation Nr: 1730716	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service aggravation of bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unempoyability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1968 and from August 2005 to November 2006, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2010 rating decision, the RO confirmed and continued a denial of service connection for bilateral hearing loss disability.  Also, in an April 2012 rating decision, the RO denied entitlement to a TDIU.

The Veteran testified during hearings before a Decision Review Officer (DRO) at the RO in October 2008 and November 2014.  Transcripts of both hearings are associated with the claims file.  

The Board has restyled the hearing loss claim as one of service aggravation as it will discuss below.

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss was noted at service entry.

2. The Veteran's preexisting bilateral hearing loss permanently increased in severity during service.


CONCLUSION OF LAW

The criteria for service aggravation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, the cumulative effects of acoustic trauma during ACDUTRA and INACDUTRA service may be deemed an injury for service connection purposes.

Bilateral Hearing Loss

The Veteran contends that his preexisting bilateral hearing loss worsened (beyond the natural progression of the disease) during and since service separation.  

Service treatment records include a December 1999 audiology evaluation documenting that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
00
25
50
50
LEFT
N/A
05
15
25
85

A July 2005 report from the Alabama National Guard prior to activation indicates that Veteran had severe hearing loss in both ears.  He needed hearing aids and protection from noise to minimize further loss in the future.  

On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
10
40
80
LEFT
10
10
60
50
65

An October 2005 report indicates that the Veteran was put on physical profile for hearing loss, and that the profile would expire when hearing aids arrived.  He was required to wear hearing protection with all high decibel activity (shooting, heavy machinery, etc.) and limited to rear detachment avoiding radio communications or convoy activity.  

Following discharge from active duty, the Veteran was seen for a VA audiology consult in February 2007.  A diagnosis of sensorineural hearing loss of combined types was indicated.  It was noted that these findings indicated a hearing loss that was greater than a normal age-related hearing loss.  

On VA examination in February 2007, the Veteran reported a chief complaint of hearing loss over the past 1.5 years.  He endorsed a history of military noise exposure including small arms fire, heavy artillery, mortars, helicopters, aircraft engines, tanks, and generators.  He had no occupational noise exposure following service, and recreational noise exposure included lawnmowers.  On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
10
10
40
75
LEFT
20
15
55
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed normal to severe sensorineural hearing loss in the right ear, and normal to moderately-severe sensorineural hearing loss in the left ear.

On VA audiology examination in January 2010, the Veteran reported being in the military from August 2005 to December 2006.  He reported a history of military noise exposure including small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, tanks, large generators, and big trucks.  He had no significant occupational or recreational noise exposure.  On the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
60
65
80
LEFT
30
25
60
60
70

The examiner noted that the Veteran's claims file was reviewed.  An examination from 1999 and an examination from July 2005 indicated significant hearing loss was present prior to service.  Two exams were performed in February 2007, both indicating thresholds had not increased to a clinically significant degree in the ratable frequency ranges compared to the July 2007 examination.  Examinations from 2009 indicated similar scores at the left ear compared to the 2007 examination and similar high and low frequency scores at the right ear compared to the 2007 examination (with an increase at 2000 Hertz).  

The examiner opined that, given that two exams from the year following time in active duty service did not indicate a clinically significant increase in thresholds it can be stated that the Veteran's pre-existing hearing loss was less likely as not aggravated beyond a normal rate of progression by military noise exposure during active duty military service in 2005 to 2006.  Also, given the episodic nature of National Guard service, no opinion regarding service other than the period of activated service described above can be offered without resort to mere speculation.

However, the examiner did not provide adequate rationale for the opinions expressed.  The examiner failed to address the Veteran's contentions regarding the development of hearing loss due to noise exposure during his National Guard service.  While she discussed the Veteran's National Guard service, she indicated that she could not render an opinion regarding this service without resort to speculation, and provided no rationale for this conclusion.  See Jones v. Shinseki, 23 Vet. App. 82 (2009) (VA may rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis is otherwise apparent).  For the foregoing reasons, the Board remanded the claim in August 2016 so that VA could re-examine the Veteran.

VA examined the Veteran in February 2017.  The examiner opined, after examining the Veteran and reviewing the service treatment records, that service aggravated the Veteran's hearing loss beyond its normal progression.  He based this on "significant threshold shifts" in audiograms from 1999 and 2005 for the 3000 Hertz frequency in the right ear and the 2000 and 4000 Hertz frequencies in the left ear.  This satisfies the Board's inquiry, and it will grant the appeal.


ORDER

Service connection for bilateral hearing loss is granted.






REMAND

Given the Board's favorable action above, it will defer considering the TDIU issue until the AOJ effectuates the Board's decision.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

After effectuating the Board's decision above, the AOJ should readjudicate the TDIU claim.  It should conduct any development deemed warranted (to include consideration of whether additional development or examination is warranted for the Veteran's claimed TDIU).  If the TDIU remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


